Order denying plaintiffs’ motion to vacate defendant’s notice of examination before trial modified, on the law and in the exercise of discretion, to require plaintiffs to produce for examination, not less than five days prior to the date set for the trial of the action, those of the six named individuals it intends to use as witnesses. Plaintiffs will be precluded from using as witnesses any of the named persons not so produced, except for good cause shown. Prior to the trial defendant may move to take the testimony of all or any of such persons by open commission, if available for execution in the Argentine Republic, or written interrogatories, in the first instance at defendant’s expense. Costs of the commission or the taking of interrogatories and the costs of this appeal shall abide the event. Having submitted its claim to the courts of this jurisdiction, plaintiffs are subject to examination before trial and the rules of procedure applicable thereto. (Republic of Haiti v. Plesch, 195 Misc. 219, mod. 275 App. Div. 804.) However, in view of the great distances and expense involved and the amount demanded in the complaint, plaintiffs should only be required to produce those of the six persons named as they intend to use as witnesses on the trial of the action. Defendant’s rights could be adequately protected, in the interim, through the use of an open commission or written interrogatories. Settle order promptly. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.